 Case 1:17-cv-00854-GJQ-ESC ECF No. 30 filed 11/08/18 PageID.198 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



KEITH SWIFT #202475,

               Plaintiff,                                    Hon. Gordon J. Quist

v.                                                           Case No. 1:17 CV 854

ADAM EDELMAN, et al.,

            Defendants.
____________________________________/

                                              ORDER

               This matter is before the Court on Plaintiff=s Motion to Amend Complaint and to

Appoint Counsel. (ECF No. 26). For the reasons articulated herein, Plaintiff=s motion is denied.

                                          BACKGROUND

               Plaintiff initiated this action on September 20, 2017, against Corizon Medical Service

and Dr. Adam Edelman alleging violations of his Eighth Amendment right to be free from cruel and

unusual punishment. On March 22, 2018, Defendants moved for summary judgment. On June 26,

2018, the undersigned recommended that Defendants’ motion be granted. On July 13, 2018, the

Court received a pleading from Plaintiff in which he asserted that he was never served with a copy of

Defendants’ motion for summary judgment. On July 24, 2018, the Honorable Gordon J. Quist issued

an Order directing Defendants to again serve a copy of their motion on Plaintiff, after which Plaintiff

would be permitted 28 days to respond thereto. Plaintiff has now responded to Defendants’ motion

for summary judgment. In addition to responding to Defendants’ motion, Plaintiff moves the Court

to appoint him counsel and permit him to amend his complaint.
 Case 1:17-cv-00854-GJQ-ESC ECF No. 30 filed 11/08/18 PageID.199 Page 2 of 3



                                             ANALYSIS

               A.      Motion to Amend Complaint

               Plaintiff seeks to amend his complaint, but has failed to provide the Court with a

proposed amended complaint or otherwise describe the nature or substance of his proposed

amendments.        Moreover, as the Court articulated in its recent Supplemental Report and

Recommendation, Plaintiff’s claims are untimely. Plaintiff has failed to articulate how amending his

complaint would overcome this particular legal deficiency.

               Pursuant to Federal Rule of Civil Procedure 15(a), leave to amend a complaint shall be

Afreely@ given Awhen justice so requires.@ The factors relevant when considering a motion to amend

include: (1) undue delay in filing, (2) lack of notice to the opposing party, (3) bad faith by the moving

party, (4) repeated failure to cure deficiencies by previous amendments, (5) undue prejudice to the

opposing party, and (6) futility of amendment. See Wade v. Knoxville Utilities Board, 259 F.3d 452,

458 (6th Cir. 2001). Plaintiff’s request to amend his complaint is untimely, exhibits bad faith, and

would be futile. Accordingly, Plaintiff=s motion to amend his complaint is denied.

               B.      Motion to Appoint Counsel

               Pursuant to 28 U.S.C. § 1915(e)(1), “the court may request an attorney to represent any

person unable to employ counsel.” In civil actions, however, the decision to grant such a request is

discretionary and is generally allowed only in exceptional cases. See Lavado v. Keohane, 992 F.2d

601, 604-05 (6th Cir. 1993) (the decision to deny a civil litigant’s request for counsel will be

overturned only when the denial of counsel results in “fundamental unfairness impinging on due

process rights”); Johnson v. City of Wakefield, 483 Fed. Appx. 256, 260 (6th Cir., June 20, 2012)

(“appointment of counsel in a civil case “is a privilege that is justified only by exceptional

circumstances”).
                                                   2
 Case 1:17-cv-00854-GJQ-ESC ECF No. 30 filed 11/08/18 PageID.200 Page 3 of 3



               When examining requests such as this, courts have generally considered factors such

as: (1) whether the action presents a colorable claim for relief, (2) the litigant’s ability to investigate

crucial facts, (3) whether the nature of the evidence indicates that the truth will more likely be revealed

when both sides are represented by counsel, (4) the ability of the litigant to present his case, and (5)

the complexity of the legal issues presented. See McKeeves v. Israel, 689 F.2d 1315, 1320-21 (7th

Cir. 1982); Lavado, 992 F.2d at 605-06. Consideration of these factors does not weigh in favor of

Plaintiff’s request. Accordingly, Plaintiff’s motion for the appointment of counsel is denied.

               IT IS SO ORDERED.



Date: November 8, 2018                                   /s/ Ellen S. Carmody
                                                        ELLEN S. CARMODY
                                                        United States Magistrate Judge




                                                    3
